Citation Nr: 1008287	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-00 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for thrombotic 
thrombocytopenic purpura, to include as secondary to non-
Hodgkin's lymphoma.

3.  Entitlement to service connection for a left eye disorder 
(claimed as a left eye injury).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran had numerous periods of military service, 
including active duty for training from June 24, 1974, to 
August 23, 1974, as well as active duty service from June 25, 
1975, to September 5, 1975; from August 3, 1976, to January 
24, 1979; and, from April 29, 1981, to May 22, 1981.  He also 
had subsequent service in the United States Naval Reserve and 
the California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on September 22, 2009, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

The Board notes that the Veteran's claim for service 
connection for a left eye disorder was previously considered 
and denied in a July 1986 Board decision.  As such, the issue 
has been adjudicated as whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
left eye disorder.  However, the evidence associated with the 
claims file since the issuance of the July 1986 Board 
decision includes additional service treatment records.  Such 
records were previously unavailable and indicate that the 
Veteran's left eye was evaluated during a later period of 
service.  Applicable regulations provide that, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records. 38 C.F.R. § 3.156(c)(1)(i).  As 
such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service treatment 
records and/or any other relevant service department records 
are received after a prior final denial.  Rather, the claim 
is simply reviewed on a de novo basis.  Therefore, the Board 
has recharacterized the issue on appeal as entitlement to 
service connection for a left eye disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Reasons for Remand:  To verify the Veteran's service dates, 
to search for clinical service treatment records and unit 
records, to obtain additional VA medical records, to afford 
the Veteran VA examinations, and to adjudicate an 
inextricably intertwined issue.


The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

Initially, the Board notes that the Veteran's representative 
asserted both at the September 2009 hearing before the Board 
and in an October 2009 that letters the Veteran's service 
dates are incorrect.  In the Introduction section, the Board 
noted his service dates as documented by the available 
service records contained in the claims file.  Nevertheless, 
the Board also observes that the dates of the Veteran's 
subsequent service in the United States Naval Reserve and 
California Army National Guard are unclear as well as whether 
he had any active service those periods.  Therefore, the RO 
should make another attempt to verify all of the dates of the 
Veteran's periods of service.

In addition, the Veteran and his representative have 
contended that the Veteran sustained a chemical injury to his 
left eye during his period of active service from 1976 to 
1979.  In particular, it was noted that the Veteran was 
stationed at Fort Lewis, Washington, while he was serving as 
a power generator and wheel vehicle mechanic and that a toxic 
chemical splashed into his eye.  His representative indicated 
in an October 2009 letter that the Veteran was sent for 
treatment at an eye clinic and that he made two visits to 
Madigan Army Hospital for treatment.  However, the service 
treatment records associated with the claims file do not 
document such treatment, including his complaints, 
examination findings, or diagnosis.  Based upon a review of 
the documents assembled for appellate review, the Board finds 
that it is unclear whether the search for service records 
included clinical records.  Thus, additional efforts should 
be undertaken to attempt to obtain any additional service-
related records.

The Board also observes the Veteran's May 2008 statement 
indicating that a chief had written a report of the accident 
while he was serving with the 543 Supply Company at Fort 
Lewis, Washington.  However, the RO has not attempted to 
search for unit records documenting the Veteran's alleged eye 
injury in service.

The Board further acknowledges the contention of the 
Veteran's representative that there appear to be missing 
treatment records from the Sepulveda VA Medical Center.  In 
particular, his representative has asserted that there should 
be records dating back to 1979.  Therefore, the RO should 
take this opportunity to obtain and associate with the claims 
file any and all treatment records pertaining to the 
Veteran's left eye.

Moreover, the Veteran has not been afforded a VA examination 
in connection with his claim for service connection for a 
left eye disorder.  The medical evidence of record does 
establish that he has a current left eye disorder, and as 
previously noted, he has asserted that the disorder is 
related to a chemical injury in service.  The Board notes 
that the Veteran is competent to an attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 
16 Vet. App. 370, 274 (2002) (finding veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  Therefore, the Board finds that a VA examination 
and medical opinion are necessary to determine the nature and 
etiology of any left eye disorder that may be present.

Similarly, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for non-Hodgkin's lymphoma.  The medical 
evidence of record shows that he was first diagnosed with the 
disorder in 1998.  However, the Veteran has indicated that he 
was found to be in stage IV at the time of the diagnosis and 
contends that he must have had the disorder prior to that 
time, as the disorder was only detected after it had 
progressed to an advanced stage.  His representative also 
contended that the disorder may be due to his in-service 
exposure to chemical substances, including 
tetrachloroethylene (TCE), which is was used as a degreaser 
and was a potential carcinogen.  Nevertheless, the evidence 
of record does not include a medical opinion addressing 
whether the Veteran's non-Hodgkin's lymphoma may have 
manifested in service or is otherwise causally or 
etiologically related to his military service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of the Veteran's non-Hodgkin's lymphoma.

The Board further notes that a decision on the claim for 
service connection for non-Hodgkin's lymphoma could change 
the outcome of the Veteran's claim for service connection for 
thrombotic thrombocytopenic purpura.  In this regard, the 
Board observes that the Veteran has contended that the 
disorder is secondary to his treatment for non-Hodgkin's 
lymphoma.  As such, the claims are inextricably intertwined.  
For this reason, the issue of service connection for non-
Hodgkin's lymphoma must be resolved prior to resolution of 
the claim for service connection for thrombotic 
thrombocytopenic purpura. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation).  Accordingly, a remand is required for 
the RO to adjudicate the inextricably intertwined issue.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1. The RO should contact the California 
Adjutant General's Office, the National 
Personnel Records Center (NPRC), the 
Naval Reserve Personnel Center, Records 
Management Center (RMC), the 
appellant's unit, and any other 
appropriate location, to request the 
complete service personnel records of 
the Veteran.  In particular, the RO 
should request verification of the 
dates the Veteran's military service, 
including his service in the United 
States Coast Guard, United States Army, 
United States Navy, United States Naval 
Reserve, and the California Army 
National Guard, to include the dates 
for each period of active duty for 
training and inactive duty for training 
that he attended.  The RO should 
summarize the findings and include a 
copy of that summary in the claims 
file.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or 
other appropriate location, to make a 
specific request for service medical 
inpatient records of the Veteran and 
through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  These 
efforts should include requesting 
clinical records documenting the 
Veteran's treatment for a left eye 
injury at Madigan Army Hospital in 1977. 

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of the RO's attempts to locate 
his medical records from his active duty 
service as well as any further action to 
be taken.

3.  The RO should search unit and 
organizational histories, including 
sick/ morning reports, to verify the 
Veteran's eye injury in service.  A 
specific search should be conducted for 
the 543 Supply Company at Fort Lewis, 
Washington, in 1976 and 1977.

4.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his left 
eye.  After acquiring this information 
and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for VA medical records dated from 
January 1979 to March 1981 from the 
Sepulveda VA Medical Center.

5.  Following completion of the actions 
in the preceding paragraphs, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of any 
left eye disorders that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, his post-
service medical records, lay statements, 
and the assertions of the Veteran and 
his representative.  

The Veteran has contended that he 
sustained a chemical injury to his left 
eye during his period of active duty 
service from 1976 to 1979.  It should be 
noted that he is competent to attest to 
factual matters of which he had first-
hand knowledge. 

The examiner should identify all current 
eye disorders.  For each disorder 
identified, the examiner should opine 
whether it is at least as likely as not 
that the disorder is causally or 
etiologically related to the Veteran's 
military service, including his reported 
in-service injury.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

If the examiner determines that a 
current left eye disorder is not related 
to the Veteran's service from 1976 to 
1979, he should indicate whether the 
disorder existed prior to the Veteran's 
subsequent periods of military service.  
If so, he should then state whether the 
preexisting disorder worsened in 
severity during service and whether the 
increase in severity was consistent with 
the natural progression of the disease 
or whether the increase represented a 
permanent worsening or "aggravation" of 
the disease beyond its natural 
progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted with 
symptoms, has worsened.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any non-Hodgkin's lymphoma 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, his 
post-service medical records, lay 
statements, and the assertions of the 
Veteran and his representative.  

The Veteran has contended that he was 
diagnosed with stage IV non-Hodgkin's 
lymphoma in 1998, but that the disorder 
developed prior to his initial 
diagnosis.  The examiner should opine 
that whether it is at least as likely as 
not the disorder manifested during the 
Veteran's military service and went 
undetected until 1998.  If not, the 
examiner should state whether it is at 
least as likely as not that the 
Veteran's current non-Hodgkin's lymphoma 
is causally or etiologically related to 
his military service, including his 
exposure to chemicals, such as 
degreasers.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

7.  After completing these actions, the 
RO should conduct any other development 
as may be indicated by a response 
received as a consequence of the actions 
taken in the preceding paragraphs.  
Further development may include 
affording the Veteran a VA examination 
in connection with his claim for service 
connection for thrombotic 
thrombocytopenic purpura to determine 
whether the disorder is secondary to his 
treatment for non-Hodgkin's lymphoma (if 
the latter disorder is determine to be 
service-connected).  

8.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC should include the 
version of 38 C.F.R. § 3.310 that became 
effective on October 10, 2006.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



